


110 HRES 436 EH: Recognizing the 100th anniversary of the

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 436
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  University of Central Arkansas.
	
	
		Whereas the University of Central Arkansas strives to
			 maintain the highest academic standards and ensure that its programs remain
			 current and responsive to the diverse needs of those it serves;
		Whereas the University of Central Arkansas now has more
			 than 100 undergraduate courses of study, 33 masters degree programs, and 3
			 doctoral programs;
		Whereas the University of Central Arkansas serves over
			 12,300 students, and recognized 1,008 graduates in the spring of 2007;
		Whereas the University of Central Arkansas serves students
			 from all 75 counties in Arkansas, more than 35 States, and 55 foreign
			 countries;
		Whereas the University of Central Arkansas has produced
			 many successful alumni, including government officials, business and community
			 leaders, and professional athletes;
		Whereas the University of Central Arkansas has graduated
			 over 52,000 students in its history;
		Whereas many buildings at the University of Central
			 Arkansas were constructed during the Great Depression, thus allowing the
			 institution to play a pivotal role during World War II as it served as a
			 temporary military base;
		Whereas the first Arkansas educational television station,
			 now the Arkansas Educational Television Network, was established on the campus
			 of the University of Central Arkansas in 1966;
		Whereas the University of Central Arkansas established one
			 of the first honors colleges in the United States;
		Whereas State Senator Otis Wingo sponsored legislation to
			 establish the Arkansas State Normal School, which was signed into law on May
			 14, 1907;
		Whereas the Arkansas State Normal School started as a
			 teacher-training school with 105 students, and the first commencement ceremony
			 recognized 10 graduates in 1909; and
		Whereas, in 1975, the Arkansas State Normal School was
			 granted university status and renamed the University of Central Arkansas: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 recognizes the 100th anniversary of the University of Central Arkansas.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
